Judgment affirmed for reasons stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same is hereby affirmed; this court finding that the statute in question was valid and constitutional, but that the plaintiffs in error in this court are not entitled to the relief prayed for. It is further ordered and adjudged that the said plaintiffs in error pay the costs herein, and that this cause be remanded to the court of common pleas to carry this judgment into execution.
Shauck, C. J., Johnson, Donahue, Wanamaker, Newman and Wilkin, JJ., concur.